J-S33025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM D. TURNER                          :
                                               :
                       Appellant               :   No. 2639 EDA 2019

             Appeal from the PCRA Order Entered August 21, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1007161-1980


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                                 FILED JULY 31, 2020

        William D. Turner (Appellant) appeals pro se from the order denying his

petition for writ of habeas corpus, which the trial court treated as an untimely

serial petition pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. We affirm.

        A prior panel of this Court summarized:

              On February 20, 1981, a jury convicted Appellant of first-
        degree murder and possessing instruments of crime.[1] The court
        imposed a sentence of life imprisonment on March 18, 1982. On
        May 20, 1983, this Court affirmed the judgment of sentence. See
        Commonwealth v. Turner, 460 A.2d 858 (Pa. Super. 1983)
        (unpublished memorandum).          Our Supreme Court denied
        allowance of appeal on September 21, 1983 []. Appellant did not
        pursue further direct review.


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2502 and 907.
J-S33025-20


            On December 19, 1983, Appellant filed a pro se petition for
      post-conviction relief under the Post Conviction Hearing Act, the
      PCRA’s predecessor. The court appointed counsel, who filed an
      amended petition, and the court subsequently denied relief. On
      February 16, 2011, Appellant filed a motion to modify sentence,
      which the court treated as a serial PCRA petition. The court issued
      Pa.R.Crim.P. 907 notice on August 10, 2012; Appellant
      responded, and on September 13, 2012, the PCRA court dismissed
      Appellant’s petition. Appellant timely filed a pro se notice of
      appeal on September 24, 2012.

Commonwealth v. Turner, 2758 EDA 2012, 1-2 (Pa. Super. Dec. 9, 2013)

(footnotes added and omitted).

      On December 9, 2013, this Court affirmed the PCRA court’s order

dismissing Appellant’s PCRA petition as untimely.        See id. at 3.      The

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal on July 28, 2014.

      On November 7, 2014, Appellant filed the underlying pro se petition for

writ of habeas corpus.     Appellant filed two amendments to his petition on

February 20, 2015 and April 1, 2016, respectively.         On June 23, 2016,

Appellant filed a motion to compel a habeas corpus hearing.

      The PCRA court issued notice of its intent to dismiss Appellant’s petition

pursuant to Rule 907 of the Pennsylvania Rules of Criminal Procedure on July

19, 2019. Appellant did not file a response or an amended petition. On August

21, 2019, the PCRA court entered an order denying relief on the basis that it

lacked jurisdiction to consider the merits of the petition because it was an

untimely PCRA petition.    See PCRA Court Order, 8/21/19; see also PCRA

Court Opinion, 10/28/19, at 1-2. Appellant filed a timely pro se appeal to this



                                     -2-
J-S33025-20



Court. Both Appellant and the PCRA court have complied with Pennsylvania

Rule of Appellate Procedure 1925.

      Appellant presents three issues for review:

        I.   WHETHER THE [PCRA] COURT ABUSE[D] ITS DISCRETION
             BY SUSPENDING A STATE HABEAS CORPUS WHEN ONE IS
             CHALLENGING THE LEGALITY OF THEIR CONFINEMENT
             ONCE THE ELEMENTS OF FIRST DEGREE MURDER WAS NOT
             SATISFIED WITH DUE PROCESS CONCERNS?

       II.   WHETHER THE [PCRA COURT] ABUSE[D] IT[S] DISCRETION
             IN [ITS] OPINION BY NOT ADDRESSING [APPELLANT’S]
             OBJECTIONS ON WHY HE SHOULD BE HEARD ON ERROR OF
             LAW AND PROCEDURE REQUIREMENTS ONCE HABEAS SET
             FOR FIVE YEARS UNTIL THE ADMINISTRATE JUDGE WAS
             WRITTEN TO RELATING TO NOT OFFERING A DEAL BEFORE
             TRIAL[,] ACTUAL INNOCENCE EVIDENCE NOT HEARD BY
             THE JURY, DISTRICT ATTORNEY’S KEY WITNESS
             PROBATION STATUS FOR BIAS AND MOTIVE NOT HEARD BY
             THE JURY OR ADDRESS THE RIGHT-TO-KNOW MATERIAL
             UNDER 42 PA. C.S § 9545(b), SINCE THE HABEAS WAS
             SUSPENDED?

      III.   DID THE [PCRA COURT] ABUSE ITS DISCRETION ONCE/BY
             APPLYING THE 42 PA. C.S.[]§ 9545(b) STANDARD EVEN
             [THOUGH] THERE WAS A CONSTRUCTIVE ERROR BEFORE
             THAT COURT ONCE TRIAL COUNSEL WENT IN TO IN
             CAMERA STATING HIS WITNESS TESTIMONY WAS FALSE
             ALTHOUGH OTHER COUNSELS WERE IN THE COURT ROOM
             BY THIS MOCKERY THE COMMONWEALTH’S CASE WASN’T
             PUT TO PROPER/MEANINGFUL ADVERSARIAL TEST,
             ALLOWING COMMONWEALTH TO VOUCH FOR ITS KEY
             WITNESS WITH FALSE INFORMATION, THEN ALLOWED THE
             COMMONWEALTH TO ASK [APPELLANT] ABOUT A NON-
             CONVICTION, ALSO TOLD TRIAL COUNSEL TO USE SUCH
             AGAINST THE D.A.[‘s] WITNESS AND INSTRUCTION ON
             DEADLY WEAPON ON VITAL PART OF THE BODY WENT
             UNCHECK[ED]?

Appellant’s Brief at 3.



                                    -3-
J-S33025-20



      Prior to addressing Appellant’s issues, we must determine whether we

have jurisdiction. Appellant identified his filing as a petition for writ of habeas

corpus and the trial court construed the petition as a serial PCRA petition. Our

Supreme Court has held that “the PCRA subsumes all forms of collateral relief,

including habeas corpus, to the extent a remedy is available under such

enactment.” Commonwealth v. West, 938 A.2d 1034, 1043 (Pa. 2007)

(emphasis in original). From the best we can discern, it appears Appellant is

challenging his first-degree murder conviction. See Appellant’s Petition for

Writ of Habeas Corpus, 11/7/14, at 2-3 (arguing the “intentional killing”

element of his first-degree murder conviction was never satisfied); see also

Appellant’s Concise Statement, 10/10/19, at 1 (“[Appellant] is challenging the

elements of first degree murder was [sic] not satisfied.”). Our Supreme Court

has held that a claim attacking a petitioner’s underlying conviction falls within

the ambit of the PCRA. See Commonwealth v. Hackett, 956 A.2d 978, 986

(Pa. 2008); see also Commonwealth v. Stout, 978 A.2d 984, 988 (Pa.

Super. 2009) (applying for a writ of habeas corpus as a tactical choice to evade

the timeliness requirements of the PCRA is not permitted). Consequently, the

trial court was correct in construing Appellant’s habeas petition as a serial

PCRA petition. We therefore consider the petition’s timeliness.

      “Pennsylvania law makes clear no court has jurisdiction to hear an

untimely PCRA petition.” Commonwealth v. Monaco, 996 A.2d 1076, 1079

(Pa. Super. 2010) (quoting Commonwealth v. Robinson, 837 A.2d 1157,

1161 (Pa. 2003)). A petitioner must file a PCRA petition within one year of

                                       -4-
J-S33025-20


the date on which the petitioner’s judgment became final, unless one of the

three statutory exceptions applies:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1). A petitioner must file a petition invoking one of

these exceptions “within 60 days of the date the claim could have been

presented.”2 42 Pa.C.S.A. § 9545(b)(2). If a petition is untimely, and the

petitioner has not pled and proven any exception, “neither this Court nor the

trial court has jurisdiction over the petition. Without jurisdiction, we simply

do not have the legal authority to address the substantive claims.”




____________________________________________


2 Act 146 of 2018 amended 42 Pa.C.S.A. § 9545(b)(2), effective December
2018, and now provides that a PCRA petition invoking a timeliness exception
must be filed within one year of the date the claim could have been
presented. Previously, a petitioner had 60 days from when the claim could
have been presented. See Act 2018, Oct. 24, P.L. 894, No. 146, § 2 and § 3.
Section 3 of Act 2018 provides that the amendment to subsection (b)(2) “shall
apply only to claims arising one year before the effective date . . . or
thereafter.” Id. As Appellant’s petition was filed on November 7, 2014, the
change does not impact Appellant or our analysis.

                                           -5-
J-S33025-20


Commonwealth v. Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007)

(quoting Commonwealth v. Chester, 895 A.2d 520, 522 (Pa. 2006)).

       In this case, the trial court sentenced Appellant on March 18, 1982. This

Court affirmed his judgment of sentence on May 20, 1983, and our Supreme

Court denied his petition for allowance of appeal on September 21, 1983.

Because Appellant did not file a petition for certiorari with the United States

Supreme Court, his judgment of sentence became final on November 21,

1983, 60 days3 after our Supreme Court denied his petition for allowance of

appeal. See 42 Pa.C.S.A. § 9545(b)(3) (stating that a judgment of sentence

becomes final “at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review”).         As

explained above, Appellant had one year – until November 21, 1984 – to file

a timely PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1). Appellant filed the

underlying petition on November 7, 2014, almost 30 years later. Accordingly,

the petition is patently untimely, and we lack jurisdiction to decide the merits

unless Appellant has pled and proved one of the three timeliness exceptions



____________________________________________


3 See U.S.Sup.Ct.R. 20 (effective June 30, 1980; amended August 1, 1984 at
U.S.Sup.Ct.R. 20.1) (allowing 60 days to file petition for writ of certiorari).
United States Supreme Court Rule 13 is the current rule, which allows 90 days
to file a petition for writ of certiorari. See U.S.Sup.Ct.R. 13. Sixty days from
September 21, 1983 was Sunday, November 20, 1983. Therefore, the time
period for Appellant seeking review by the United States Supreme Court
expired on Monday, November 21, 1983. See U.S.Sup.Ct.R. 30.

                                           -6-
J-S33025-20


of section 9545(b)(1). See Derrickson, 923 A.2d at 468. Our review reveals

that Appellant did not attempt to plead or prove any of the timeliness

exceptions. See Appellant’s Petition for Writ of Habeas Corpus, 11/7/14; see

also Trial Court Opinion, 10/28/19, at 4 (“[Appellant] does not plead an

exception to the timeliness requirement, nor does a liberal reading of

[Appellant’s] claims make out an exception to the timeliness requirement.”).

As Appellant has failed to plead and prove an exception under section

9545(b)(1), we lack jurisdiction to address the merits of this appeal.   See

Derrickson, 923 A.2d at 468.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/20




                                   -7-